Citation Nr: 0406656	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  99-22 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for renal cell 
carcinoma, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
in November 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The veteran 
testified at an RO hearing in December 1999; a copy of the 
hearing transcript is associated with claims file.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In a VA 
Form 9 dated November 1, 1999 and a February 2004 letter, the 
veteran requested a hearing before a Veterans Law Judge 
sitting at the RO (Travel Board hearing).  Such a hearing 
must be scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003).  The claims 
file does not reflect that the veteran has yet been afforded 
such a hearing.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review.

The purpose of this remand is to comply with the veteran's 
request for a Travel Board hearing.  The Board intimates no 
opinion, either favorable or unfavorable, as to the ultimate 
outcome of this case.  The appellant and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




